DETAILED ACTION
Allowable Subject Matter
Claims 10 and 13-26 are	 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches optical films with similar structures to those of the present invention, the prior art does not teach or reasonably suggest such an optical film in which the aperiodic distribution of the micro-focusing units is obtained according to the formula set forth in claim 10 or claim 19.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al., USPGPub No. 2007/0273143, in view of Miyaki et al., USPGPub No. 2007/0121207, and further in view of Cote, USPGPub. No. 2017/0246900.
Regarding claims 1-2, 4-5, 7, and 9, Crane teaches an optical film comprising a polymer layer with a pattern of optionally-reflective, magnifying (i.e., “amplifying”) microlenses on one surface and a pattern of recesses (corresponding to the claimed “accommodation structure”) form integrally on the opposite surface (¶ [0050]). The microlens pattern and recessed pattern structure are integral to the polymer film (Abstract, Fig. 1-5, ¶ [0041], [0049]-[0052]) and the recesses are filled with a pigment or dye (the filling material corresponding to the claimed “pattern structures”), or may constitute a micro-printed pattern (¶ [0049]-[0052], [0075]). Crane teaches that the film may produce a “three-dimensional image” that appears in “a spatial plane deeper than the surface of the film structure or above the surface of the film structure” (¶ [0058]-[0060]), corresponding to the claimed “image floating in the optical film.” Crane teaches that the polymer film may have a thickness of 12-26 microns (¶ [0040]) and that the product may include an additional layer (12 or 28 of Fig. 2-5), corresponding to the claimed “protective structures.”
Although Crane does not teach that the height of the image produced by the product may be calculated according to the formula of the present claim 1, it is inherent (intrinsic) that the height of the image produced by the optical structure of Crane’s product would be calculated according to the claimed formula because the structure of the product of Crane is identical to that of Applicant’s invention; it is thus inherent that any formula for describing the optical properties of the image in Applicant’s invention would necessarily also be applicable to the product of Crane.
The teachings of Crane differ from the present invention in that Crane does not teach that the polymer layer featuring the lenses and accommodation structures may be made from an actinically-curable resin. Miyaki, however, teaches that such lenticular lens arrays may be made from actinically-curable resins, and teaches that the use of actinically-curing resins results in products having stable properties with no deformation or marring when a load is exerted on the product (¶ [0016]). It would have been obvious to one of ordinary skill in the art to use an actinically-curable resin as the polymer of Crane because doing so would result in a product with stable physical properties, and because Miyaki explicitly teaches actinically-curable resins to be appropriate for making such lens arrays. 
The teachings of Crane also differ from the present invention in that Crane does not teach an asymmetric distribution of the microlenses (micro-focusing units). Cote, however, teaches a similar optical product and teaches that an irregular or non-uniform (i.e., asymmetric) distribution of the lens elements allows the creation of various optical effects, such as different movement speeds (¶ [0016]). It would have been obvious to one of ordinary skill in the art to provide the product of Crane with an asymmetric distribution of microlenses, as doing so would allow the creation of various optical effects, in keeping with the tecahings of Crane and Cote.
Regarding claim 3, although Crane does not teach any specific ratio for the thickness of the product vs. the radius of curvature of the microlenses, Crane’s Fig. 1-5 depict a product in which the thickness is between a half and three times the radius of curvature of the microlenses. It would have 

Regarding claim 6, the teachings of Crane differ from the present invention in that Crane does not teach any specific percentage of the product surface that is occupied by the microlenses (i.e., does not teach that the lenses occupy more than 60% of the area). Crane’s Fig. 1-5, however, depict the microlenses as covering substantially the entire area of the product. It would have been obvious to one of ordinary skill in the art to make the product of Crane such that the microlenses occupied more than 60% of the area, as doing so would be in accordance with the Figures of Crane. Additionally, one of ordinary skill in the art would have understood the need to select whatever percentage of coverage was necessary to achieve the desired optical effect, based on the intended appearance of the product and the portion of the product that the user wished to display the optical effect. 

Regarding claim 8, the teachings of Crane differ from the present invention in that although Crane teaches that the pattern structures may be filled with a material that is different from the material of the main layer body (¶ [0049]), Crane does not specifically teach that the filler material may have a different refractive index. It would, however, have been obvious to one of ordinary skill in the art to use a material with a different refractive index because one of ordinary skill in the art would expect different materials to likely have different refractive indices, and because Crane does not teach matching the refractive index of the filler material to that of the main body of the product. 



Response to Arguments
Applicant's arguments filed 11-30-2020 have been fully considered and are persuasive with respect to claims 10 and 13-26, but they are not persuasive with respect to claims 1-9. 
Regarding claims 1-9, Applicant argues that claim 1 is directed to one and only one floating image while Crane teaches “one or more imagine.” Applicant further argues that there is “no guarantee” that the product of Crane can produce one and only one image. This argument is unpersuasive because, as noted by Applicant, Crane includes an embodiment of forming one image, and Crane’s teachings of “one or more” constitutes an explicit teaching that the number of imagines may be “one.” Additionally, prior art is presumed to be operable and enabling for all that it teaches (MPEP 2121 I).  
Also regarding the teachings of Crane, Applicant argues that the claimed formula for calculating the height of the image is applicable to a film with an asymmetric distribution of micro-focusing units, while Crane does not teach an asymmetric distribution. This argument is unpersuasive because 1) it is unclear why the formula of claim 1 would not apply to a product with a symmetric distribution of micro-focusing units and 2) it would have been obvious to make the product of Crane have an asymmetric distribution of micro-focusing units for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785